IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 10, 2008
                               No. 08-50149
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ADRIAN OMAR PRECIADO-GINER

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-2233-ALL


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Adrian Omar Preciado-Giner (Preciado) appeals his sentence of 46 months
of imprisonment for conspiring to possess, and possessing with intent to
distribute, more than 100 kilograms of marijuana. He argues that the district
court erred by declining his request for a minor role adjustment pursuant to
U.S.S.G. § 3B1.2(b) because he acted only as a courier for the drugs at issue.
Whether a defendant is a minor participant in a drug offense is a factual



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-50149

determination reviewed for clear error. United States v. Villanueva, 408 F.3d
193, 203 (5th Cir. 2005). “A factual finding is not clearly erroneous if it is
plausible in light of the record read as a whole.” Id.
      An adjustment for a minor role applies to a defendant “who is less culpable
than most other participants, but whose role could not be described as minimal.”
§ 3B1.2, comment. (n.5). To be eligible for a minor role adjustment, a defendant
“must have been peripheral to the advancement of the illicit activity.” United
States v. Miranda, 248 F.3d 434, 447 (5th Cir. 2001). The burden is on the
defendant to establish his entitlement to the reduction by a preponderance of the
evidence. Burton v. United States, 237 F.3d 490, 503 (5th Cir. 2000).
      A defendant’s role in the offense “turns upon culpability, not courier
status.”   United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).
Consequently, drug couriers are not necessarily eligible for a reduction of their
offense level under § 3B1.2. United States v. Edwards, 65 F.3d 430, 434 (5th Cir.
1995). To the contrary, couriers are often “an indispensable part of drug dealing
networks. Without somebody to take the drugs across the border, the drugs will
never reach their illicit market.” Buenrostro, 868 F.2d at 138.
      In denying Preciado a minor role adjustment, the district court observed
that Preciado was arrested while transporting from Mexico to Memphis,
Tennessee, an “exorbitant” amount of marijuana (474.9 kilograms) with a
market value of $834,000. The district court did not clearly err in denying
Preciado a minor role adjustment. See United States v. Gallegos, 868 F.2d 711,
712-13 (5th Cir. 1989).
      AFFIRMED.




                                        2